           Case 1:19-cv-02254-RC Document 15 Filed 06/02/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                     )
 CITIZENS FOR RESPONSIBILITY AND                     )
 ETHICS IN WASHINGTON,                               )
                                                     )
                 Plaintiff,                          )
                                                     )
         v.                                          )          Civil Action No. 19-2254 (RC)
                                                     )
 U.S. DEPARTMENT OF HEALTH &                         )
 HUMAN SERVICES,                                     )
                                                     )
                 Defendant.                          )
                                                     )

                                     JOINT STATUS REPORT

        Plaintiff, Citizens for Responsibility and Ethics in Washington (“CREW”), and defendant, the

U.S. Department of Health and Human Services (“HHS”), respectfully submit this joint status report

to apprise the Court of the situation in this Freedom of Information Act (“FOIA”) case. CREW’s

complaint concerns two FOIA requests submitted to HHS.

                                        May 7, 2019, Request

        The first request, submitted on May 7, 2019, sought all documents from January 1, 2017, to

the present mentioning, referencing, or involving both General John F. Kelly (ret.) and any of the

following entities or facilities: Caliburn International, LLC; Comprehensive Health Services, LLC

(also known as CHSi); D.C. Capital Partners; or the Homestead Jobs Corps facility in Homestead,

Florida. This request seeks without limitation any responsive records in the possession, custody, or

control of the following HHS components: Office of the Secretary, Office of the Assistant Secretary

for Administration, Office of the Assistant Secretary for Financial Resources, and Administration for

Children and Families.

        HHS has identified several custodians to search and has submitted those searches for

processing. HHS is searching for responsive records in four offices: the Office of the Secretary (“OS”);
           Case 1:19-cv-02254-RC Document 15 Filed 06/02/20 Page 2 of 4



the Office of the Assistant Secretary for Administration (“ASA”); the Office of the Assistant Secretary

for Financial Resources (“ASFR”); and the Administration for Children and Families (“ACF”). HHS

has completed an initial search of OS using search terms “General John F. Kelly”, “John F. Kelly”,

“Caliburn International, LLC”, “Comprehensive Health Services”, “LLC (CHSi)”, “and D.C. Capital

Partners”, and “Homestead Jobs Corps facility in Homestead, Florida”. That initial search returned no

records, but HHS submitted additional searches and has received the results of those searches. HHS

has completed uploading the search results, which total over 340,000 pages of potentially responsive

records. HHS conferred with Plaintiff and narrowed the results to 59 files. Those files were reviewed

and processed as part of the April 30, 2020 release. The initial searches of ASA and ASFR returned

only non-responsive pages. HHS included ASFR and ASA in the subsequent search that resulted in

340,000 pages of potentially responsive records. Finally, as for ACF, HHS has identified the relevant

custodians and requested searches, and the search has identified 33 pages of potentially responsive

records for review. ACF has completed its searches and did not locate any additional responsive

documents.

                                       May 10, 2019, Request

       The second request, submitted on May 10, 2019, sought all emails from January 2, 2019 to the

present between former White House Chief of Staff John F. Kelly and any of the following HHS

officials: (1) Alex M. Azar II, Secretary; (2) Eric D. Hargan, Deputy Secretary; (3) Peter Urbanowicz,

Chief of Staff; (4) Brian Harrison, Deputy Chief of Staff; (5) Scott Rowell, Assistant Secretary for

Administration; (6) Jennifer Moughalian, Acting Assistant Secretary for Financial Resources; (7) Lynn

Johnson, Assistant Secretary, Administration for Children and Families; or (8) Robert P. Charrow,

General Counsel.

       HHS’s search is complete for the May 10 request, and it located 21,090 potentially responsive

pages to process. HHS and Plaintiff are conferring in an attempt to narrow the volume of potentially

responsive material.


                                                  2
           Case 1:19-cv-02254-RC Document 15 Filed 06/02/20 Page 3 of 4




                                           Processing Status

        As described in the status report filed on December 2, 2019, HHS has processed the 1,033

potentially responsive pages described in the prior status report, releasing the 36 pages that it found to

be responsive. Moving forward, HHS proposes to process 1,000 pages of potentially responsive

material every 45 days, and to make releases of any responsive, nonexempt material on the 15th or last

day of the month as appropriate. HHS processed 1,000 pages of potentially responsive material and

made its interim response on January 31, 2020. For its second interim response made on March 13,

2020, HHS processed 1,000 pages. For its third interim response made on April 30, 2020, HHS

processed 1,000 pages. The next production will be made by June 15, 2020.

        The parties propose that they file status reports every 60 days, with the next report due being

on August 1, 2020.




                                                    3
          Case 1:19-cv-02254-RC Document 15 Filed 06/02/20 Page 4 of 4



Dated: June 2, 2020            Respectfully submitted,

                               MICHAEL R. SHERWIN
                               Acting United States Attorney

                               DANIEL F. VAN HORN, D.C. Bar No. 924092
                               Chief, Civil Division

                         By:   /s/ Robert A. Caplen
                               Robert A. Caplen, D.C. Bar No. 501480
                               Assistant United States Attorney
                               555 Fourth Street, N.W.
                               Washington, D.C. 20530
                               (202) 252-2523
                               robert.caplen@usdoj.gov

                               Counsel for Defendant

                               /s/ Nikhel S. Sus
                               Nikhel S. Sus, D.C. Bar No. 1017937
                               Anne L. Weismann, D.C. Bar. No. 298190
                               Citizens for Responsibility and Ethics in Washington
                               1101 K St. NW, Suite 201
                               Washington, D.C. 20005
                               Telephone: (202) 408-5565
                               Fax: (202) 588-5020
                               nsus@citizensforethics.org
                               aweismann@citizensforethics.org

                               Counsel for Plaintiff




                                          4
